The opinion of the court was delivered by
Sergeant, J.
The act of June 13, 1836, provides in the fifth section, for the case of a poor person needing relief in a place where he has no settlement; and directs, that until he can be removed to, the place of his settlement, such relief shall be given. The twenty-third section contemplates the case of a person coming out of one district of the state into another, and falling- sick or dying at such *362place before gaining a settlement therein, so that he could not be removed. It requires the overseers of such place to give notice to those of the district where he had last gained a settlement, and if they refuse to pay the moneys expended, the court of quarter sessions may compel the payment. It was under this section the proceedings seem to have been had in the present case; and the question is, whether the court of quarter sessions had jurisdiction in the case. The person relieved had no settlement, in the strict meaning of the word, in Mifflin township, or any other district of this state. He had come into it from another state. But he was first hurt and disabled in Mifflin township, whilst there employed in blasting rocks for a dam about being erected on the Monongahela river. Although he had not gained a legal settlement in Mifflin township, yet it has been held by this court, in the case of Overseers v. M’Coy, 2 Penn. Rep. 435, that if a pauper has no settlement in this state, the expense of maintenance remains on the township in which he was when he required relief. That township in the present case was the township of Mifflin. They were bound to maintain him; and we think,- he may be considered as having gained a quasi settlement there, within the equity of the act, though not within its literal expression. The design of the act was to give the quarter sessions jurisdiction over this class of cases, so as to enable them to act promptly, and with as little expense as possible, in compelling those districts to maintain paupers on whom the burden was imposed by law; and there is no reason why the township of Versailles should be turned round to the delay, trouble and expense of a common law action, in this case, more than in a case where the liability of the township arises from its being the place where the pauper had gained a strict legal settlement.
Proceedings affirmed.